Case 18-09108-RLM-11             Doc 816      Filed 10/16/19        EOD 10/16/19 14:19:08        Pg 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


             AMENDED NOTICE OF MOTION AND TELEPHONIC HEARING

          PLEASE TAKE NOTICE that on September 24, 2019 USA Gymnastics, as debtor and

debtor in possession in the above-captioned chapter 11 case (the “Debtor”), filed the Debtor’s

Motion For Order Authorizing The Debtor To Assume Headquarters Lease [Dkt. 788].

          PLEASE TAKE FURTHER NOTICE that the Motion has been set for a telephonic hearing

(the “Telephonic Hearing”) on October 17, 2019 at 1:30 p.m. (Prevailing Eastern Time).

          PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Telephonic Hearing is 1-888-273-3658, passcode: 9247462#. All callers shall

keep their phones muted unless addressing the Court. All callers must identify themselves and the

party(ies) they represent when addressing the Court. Callers shall not place their phones on hold

during the Hearing.




1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11        Doc 816     Filed 10/16/19    EOD 10/16/19 14:19:08        Pg 2 of 2



       PLEASE TAKE FURTHER NOTICE that copies of the Motion may be accessed through

the case website at: https://omnimgt.com/usagymnastics, or by contacting the Debtor’s attorneys,

on PACER, or from the Clerk of the Court.

Dated: October 16, 2019                            Respectfully submitted,

                                                   JENNER & BLOCK LLP

                                                   By: /s/ Catherine Steege

                                                   Catherine L. Steege (admitted pro hac vice)
                                                   Dean N. Panos (admitted pro hac vice)
                                                   Melissa M. Root (#24230-49)
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   Tel: (312) 923-2952
                                                   Fax: (312) 840-7352

                                                   csteege@jenner.com
                                                   dpanos@jenner.com
                                                   mroot@jenner.com

                                                   Counsel for the Debtor




                                               2
